Notice of Allowance

Terminal Disclaimer
The terminal disclaimer filed on 04/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10386103 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1, 3-6, and 14-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a device for distributing refrigerant to two compressors in parallel, the device comprising one fluid inlet and two fluid outlets, the second of the two fluid outlets having a nozzle disposed within a flow passage of the device such that a space is maintained between an outer surface of the nozzle and an inner surface of the flow passage, the nozzle extending at an angle relative to the second of the two fluid outlets, a radius of the second of the two fluid outlets being greater than a radius of the nozzle as per claim 19; and the nozzle including a nozzle inlet, the nozzle inlet being disposed at a first distance from the fluid inlet along a longitudinal axis of the fluid inlet, the first of the two fluid outlets including an edge that is relatively closest to the fluid inlet along the longitudinal axis of the fluid inlet, the edge being disposed at a second distance from the fluid inlet along the longitudinal axis of the fluid inlet, and the first distance being greater than the second distance as per claim 1.

The closest prior art of record, Johnsen (US 4729228 A), discloses all of the other limitations required by the claims. Illustratively, a flow control device for supplying refrigerant to two compressors in parallel, wherein the second of the two outlets is provided with a nozzle that extends inside the device. Johnsen 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763